Title: From George Washington to Thomas Lansdale, 7 February 1783
From: Washington, George
To: Lansdale, Thomas


                        
                            Dr Sir,
                            Head Qrs Newburgh 7th February 1783.
                        
                        It gave me very sensible pleasure to observe at the Review yesterday, the very great alteration for the
                            better in the appearance of the Mary land Detachment, which had taken place, since I last saw them under Arms.
                        Be pleased to make known to the Officers & Men the satisfaction I experienced on this occasion; and
                            at the same time to acquaint them, that I anticipate the day when this Detachment will rival if not surpass in excellence
                            the oldest & best Troops in the American Service.
                        I feel as much pleasure in passing this encomium on it; as I did pain at writing my former letter of the 25th
                            Ulto on the contrary appearance of your Corps &ca. I am—Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    